Exhibit 10.2

 

December 29, 2008

 

Mr. Kenneth M. Bate
33 Middle Street

Concord, MA 01742

 

Dear Mr. Bate:

 

Reference is made to your retention agreement with NitroMed, Inc. (the
“Company”) dated as of January 23, 2007 (the “Agreement”).  In all respects, the
Agreement shall remain in full force and effect, provided, however, that:

 

1.                                       It is agreed that Section 1.1 is hereby
amended and restated to add the following clause at the end of the first
sentence, before the colon: “, provided that such event or occurrence
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
as defined in Treasury Regulation §§ 1.409A-3(i)(5)(v), (vi), and (vii).”

 

2.                                       It is further agreed that paragraphs
(a) through (f) of Sections 1.4 are amended and restated in their entirety to
read as follows:

 

(a)           the assignment to the Employee of duties which result in a
material diminution of the Employee’s position (including status, offices,
titles and reporting obligations), authority or responsibilities in effect
immediately prior to the earliest to occur of (i) the Change in Control date,
(ii) the date of the execution by the Company of the initial written agreement
or instrument providing for the Change in Control or (iii) the date of the
adoption by the Board of Directors of a resolution providing for the Change in
Control (with the earliest to occur of such dates referred to herein as the
“Measurement Date”);

 

(b)           a material reduction in the Employee’s annual base salary as in
effect on the Measurement Date or as the same was or may be increased thereafter
from time to time;

 

(c)           a material change in the location at which the Employee performs
his principal duties for the Company, provided that such new location is more
than 50 miles from the location at which the Employee performed his principal
duties for the Company immediately prior to the Measurement Date; or

 

(d)           any material breach by the Company of this Agreement with the
Employee.

 

3.                                       It is further agreed that Section 3.2,
paragraph (d) is amended and restated in its entirety to read as follows:

 

(d)           Any Notice of Termination for Good Reason given by the Employee
must be given within 90 days of the initial occurrence of the event(s) or
circumstance(s) which constitute(s) Good Reason.  If the condition is capable of
being corrected, the Company shall have 30 days during which it may remedy the
condition.  If the condition is fully remedied within such time period, the
event or occurrence shall not constitute Good Reason.   If the condition or
event is not corrected, in order for the Employee to terminate for Good Reason,
the

 

--------------------------------------------------------------------------------


 

Date of Termination must be within one year after the Company fails to cure the
condition or event giving rise to the Employee’s claim for Good Reason.

 

4.                                       It is further agreed that Section 4.4
is hereby amended and restated in its entirety to read as follows:

 

4.4.          Payments Subject to Section 409A.  Subject to the provisions in
this Section 4.4, any severance payments or benefits under this Agreement shall
begin only upon the date of the Employee’s “separation from service” (determined
as set forth below) which occurs on or after the date of termination of
employment.  The following rules shall apply with respect to distribution of the
payments and benefits, if any, to be provided to the Employee under this
Agreement:

 

(a)           It is intended that each installment of the severance payments and
benefits provided under this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Internal Revenue Code and the guidance
issued thereunder (“Section 409A”).  Neither the Employee nor the Company shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A.

 

(b)           If, as of the date of the Employee’s “separation from service”
from the Company, the Employee is not a “specified employee” (within the meaning
of Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

 

(c)           If, as of the date of the Employee’s “separation from service”
from the Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:

 

(i)            Each installment of the severance payments and benefits due under
this Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the short-term deferral period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and

 

(ii)           Each installment of the severance payments and benefits due under
this Agreement that is not described in paragraph (i) above and that would,
absent this subsection, be paid within the six-month period following the
Employee’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, the Employee’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following the Employee’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation Section 1.409A-1(b)(9)(iii)

 

--------------------------------------------------------------------------------


 

(relating to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Employee’s second taxable year following the taxable year in which the
separation from service occurs.

 

(d)           The determination of whether and when the Employee’s separation
from service from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h).  Solely for purposes of this paragraph (d), “Company” shall
include all persons with whom the Company would be considered a single employer
under Sections 414(b) and 414(c) of the Code.

 

(e)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Employee’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

By execution of this letter, you hereby agree to the foregoing amendment of the
Agreement and reaffirm your obligations under the Agreement.

 

Very truly yours,

 

NitroMed, Inc.

 

 

By:

/s/ Mark Leschly

 

 

 Mark Leschly, Chairman, Compensation Committee of the Board of Directors

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

/s/ Kenneth M. Bate

 

Kenneth M. Bate

 

 

--------------------------------------------------------------------------------